BEASLEY, Judge
concurring in part and dissenting in part.
I respectfully dissent from the majority’s opinion affirming the increase in pay for attendant care and reversing the Commission’s denial of interest on Plaintiff’s award. I would reverse the increase in pay for attendant care.
This Court employs
a flexible case-by-case approach in which the Commission may determine the reasonableness and medical necessity of particular attendant care services by reviewing- a variety of evidence, including but not limited to the following: a prescription or report of a healthcare provider; the testimony or a statement of a physician, nurse, or life care planner; the testimony of the claimant or the claimant’s family member; or the very nature of the injury.
Shackleton v. S. Flooring & Acoustical Co., _ N.C. App. _, _, 712 S.E.2d 289, 301 (2011)(footnotes omitted). Chandler v. Atlantic Scrap & Processing, _ N.C. App. _, __, 720 S.E.2d 745, 752 (2011), disc. review allowed, _ N.C. _, 731 S.E.2d 141 (2012), cited by the majority, is easily distinguishable because the Commission was presented with testimony about the rate paid to an unskilled attendant. Levens v. Guilford County Schools, 152 N.C. App. 390, 396-97, 567 S.E.2d 767, 771-72 (2002), is also distinguish*453able. In Levens, the medical case manager testified that a home health attendant usually was paid anywhere between $8.50 to $10/hour, though the home health agencies usually charged an insurance company more for their employees’ services (up to $15). Id. Palmer v. Jackson, 161 N.C. App. 642, 590 S.E.2d 275 (2003), cited by Plaintiff, is distinguishable as well. In Palmer, a doctor from Mexico testified as to the reasonable rate of compensation for the comatose claimant in his rural home in Mexico, accounting for the claimant’s condition, the condition of his home, and the distance the attendant would have to travel. Id. at 647, 590 S.E.2d at 278.
The majority concludes that the Commission did not err in awarding $10/hour for attendant care. I believe the Commission erred because there is no evidence supporting an increase in the hourly rate from $8/hour to $10/hour. The only evidence regarding the pay for an attendant is Ms. Weiss’ testimony that a certified nursing assistant, a skilled attendant, would be paid $20.28/hour. Finding of Fact #32, without any support, states that “[f]or these ongoing services, a reasonable rate of compensation for Ms. Misty Boylan is $10.00 per hour, an increase from the 2008 amount by $2.00 per hour.” Rp 52. The majority analogizes this case to Chandler, but neglects to note that the testimony in Chandler was for an unskilled attendant’s rate whereas the testimony in this case was about a skilled attendant’s rate when it is undisputed that Misty Boylan is not a skilled attendant. Though Plaintiff points to other cases where this Court has upheld rates of $10-$ll/hour, the standard for awarding attendant care is explicitly on a case-by-case, flexible basis. Thus, I believe the payment rate is also to be determined on a case-by-case, flexible basis. The rates awarded in another case cannot simply be cut and pasted into this case. Neither can the Commission simply decide that cutting the skilled attendant’s pay rate in half is appropriate for an unskilled attendant’s pay rate. Thus, I would reverse the increase in attendant pay as it is unsupported by the competent evidence before the Commission.